The opinion of the court, delivered by
Mr. Justice James,
upon the petition for a rehearing was as follows:
This is a motion for a rehearing in the case of McKenzie vs. Underwood. In the reported opinion, only one of three or four points involved in the case was really discussed or positively decided.
Other points, however, were involved in the determination of the case and were considered and decided. One of them was that the fund which the petition proposed to reach, as the property of Judge Underwood in the hands of his administratrix, never formed a part of his estate, but consisted of an appropriation for the benefit of his wife after his death.
It is immaterial whether we were right or wrong on the point discussed in the opinion. In any case that fund could not be reached.
It is suggested in the petition for rehearing that the case was hastily decided by the court. It was carefully considered.
The decree which we reversed held the defendant, who was an administratrix, personally liable. Of course that was incorrect if the assumption of the decree that she held the property in question as administratrix of the estate of John Underwood was wrong.

The rehearing, therefore, is denied, and the motion is overruled.